31 U.S. 777 (____)
6 Pet. 777
BOYCE ET AL.
v.
FELIX GRUNDY.
Supreme Court of United States.

ON consideration of the motion made in this cause by Mr Key, of counsel for the appellee, on a prior day of the present term or this Court, to wit, on Saturday the 28th instant, to dismiss this cause on the ground that it appears from the transcript of the record in this cause, that no appeal-bond was taken or approved by the judge signing the citation in said cause, it is now here ordered and adjudged by this Court, that for the reason aforesaid this appeal from the circuit court of the United States for the district of West Tennessee be, and the same is hereby dismissed.